COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                  ORDER

Appellate case name:        Alex Sanango v. The State of Texas

Appellate case number:      01-16-00056-CR

Trial court case number: 1947076

Trial court:                County Criminal Court at Law No. 6 of Harris County

       Appellant’s retained counsel, Jed Ross Silverman, has not filed a brief on appellant’s
behalf in the above-referenced appeal. Appellant’s brief was first due on April 21, 2016. On
April 27, 2016, the Clerk of the Court notified appellant that the brief had not yet been filed and
required a response within 10 days. See TEX. R. APP. P. 38.8(b)(2). No response to this notice
was received and no brief has been filed.
        Pursuant to Rule of Appellate Procedure 38.8, we must abate this appeal and remand the
cases to the trial court for a hearing. See TEX. R. APP. P. 38.8(b)(2)–(3). We direct the trial court
to conduct a hearing at which a representative of the Harris County District Attorney’s Office,
retained counsel Silverman, and appellant shall be present.1 The trial court shall have a court
reporter record the hearing. The trial court is directed to make appropriate findings on these
issues:
       (1)     whether appellant wishes to prosecute these appeals; and, if so,
       (2)     whether retained counsel Silverman has abandoned the appeal by failing to timely
               file briefs on appellant’s behalf;
       (3)     and, if so, whether appellant is presently
               (a) indigent, in which case the trial court should appoint new appellate counsel at no
                    expense to appellant and establish a date by which counsel will file a brief, no
                    later than 30 days from the appointment; or

1      If appellant is incarcerated, at the trial court’s discretion, appellant may participate in the hearing
       by closed-circuit video teleconferencing. Any such teleconference must use a closed-circuit video
       teleconferencing system that provides for a simultaneous compressed full motion video and
       interactive communication of image and sound between the trial court, appellant, and any
       attorneys representing the State or appellant. On request of appellant, appellant and his counsel
       shall be able to communicate privately without being recorded or heard by the trial court or the
       attorney representing the State.
             (b) not indigent, in which case the trial court should establish a date by which
                 appellant shall retain new counsel;
       (4)   or, if retained counsel Silverman has not abandoned the appeals, make appropriate
             findings and recommendations regarding the reason that counsel has failed to file
             briefs and establish a date by which counsel will file appellant’s briefs, no later than
             30 days from the date of the hearing.
TEX. CODE CRIM. PROC. ANN. arts. 1.051(d), 26.04; TEX. R. APP. P. 38.8(b)(2), (3), (4).
        The trial court shall cause a supplemental clerk’s record containing its findings and
recommendations, including the name, address, telephone number, and State Bar number of any
substitute counsel, and the reporter’s record of the hearing to be filed in this Court no later than
June 20, 2016. If the hearing is conducted by video teleconference, a certified video recording
of the hearing shall be filed in this Court no later than June 20, 2016.

        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when a supplemental clerk’s
record that complies with this order, and the reporter’s record of the hearing, have been filed in
this Court. The trial court coordinator shall set a hearing date and notify the parties and the
Clerk of this Court of such date.

       It is so ORDERED.

Judge’s signature: /s/ Rebecca Huddle
                    Acting individually


Date: May 24, 2016